After the trial court issued a ruling which the attorney for the plaintiffs considered to be adverse to his clients, the plaintiffs refused to proceed with the trial of their action and rested without having established a prima facie case against the respondents. Under these circumstances, it was entirely proper to enter a judgment in favor of the respondents regardless of whether the ruling by which the plaintiffs claimed to be aggrieved was correct (see, Leiner v Howard’s Appliance, 104 AD2d 634, lv denied 64 NY2d 603).
In any event, the trial court’s ruling, which denied the plaintiffs’ application for a mistrial, was in all respects correct. The judgment under review should therefore be affirmed. Mollen, P. J., Mangano, Niehoff and Weinstein, JJ., concur.